Exhibit 99.1 FOR IMMEDIATE RELEASE Qualstar announces mediaExeQ™ , a solution that simplifies file based workflows using media centric storage. Simi Valley, CA (USA) April 1, 2014 – Qualstar Corporation (NASDAQ: QBAK), a manufacturer of data security and archive storage solutions and high efficiency power supplies, announces the release of mediaExeQ™ , an integrated solution to solve today’s rich media market challenges. Qualstar, in conjunction with Active Storage, Tiger Technology, axle Video, and XenData, have developed the exclusive Qualstar solution, mediaExeQ ; a fully integrated and tested, turnkey media storage solution that includes media asset management, archiving, file sharing and optimized storage resourcing capabilities. This Qualstar solution includes both disk and tape-based storage for online, near-line, and offline storage requirements. “With our already comprehensive portfolio of data storage solutions, we are continuing to strategically expand our offerings, and bridge the gap to effectively serve our customers operating in several different verticals,” included Mr. Steven N. Bronson, Qualstar’s Chief Executive Officer. “Furthermore, we are pleased to partner with select companies to ensure mutual business growth, and gain the competitive edge.” “Qualstar is breaking the mold by combining the best of each approach in developing a tested media storage solution that includes on-line storage, media asset management, archiving, and file sharing capabilities. We are delighted to be a part of this integrated solution,” stated Albert Saraie, Executive VP of Active Storage, a leader in high performance RAID storage for media and creative professionals. Robert Keske, CEO of Tiger Technology, a leading provider of high-performance, cross-platform Shared Storage Workflow management software , “Tiger is committed to providing simple, powerful, and advanced shared storage workflow solutions, and we’re excited about mediaExeQ. We’ve worked closely with Qualstar, Active Storage, axle, and Xendata to deliver a tightly integrated high-performance multi-user collaborative backbone that eases shared storage and life-cycle management challenges in rich media production.” “We are very excited to be working with Qualstar,” said Sam Bogoch, CEO of axle Video, innovative provider of “radically simple’ media management software. “No other device management system handles the multitude of device types and operating systems from a single console like mediaExeQ. It is a perfect fit for axle, and will benefit any customer.” Phil Storey, CEO of XenData, a global provider of digital archive solutions, stated, “
